DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered. Claims 1-3, 5-8, 10-13, 15, 16, 18, and 21-26 are currently pending, where claims 21-26 are newly added. Applicant’s amendments are sufficient to overcome the 112(b) rejection set forth in the Final Rejection dated 03/15/2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, 15, 16, 18, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0291892 (Vicars hereinafter) in view of US 6726048 (Dwinell hereinafter). 
Regarding claim 1, Vicars teaches a suction cover for a pump (Figure 3, Body 96) that discloses a suction cover having an annular base flange with a first outer diameter (Flange 162 as seen in Figure 5 with the outer diameter being at reference number 162, the largest outer diameter); a seal seat having a second outer diameter less than the first outer diameter and seal seat defining a sealing interface (Seal seat at 164 on the flange 162), the seal seat is dimensioned to fit within a bore of a fluid cylinder of the pump (Evident from Figure 3); and an annular seal seated on the seal seat (Seal within 164 per ¶ 29-30). 
Vicars is silent with respect to the seal seat extending from the annular base flange in a first longitudinal direction; wherein a portion of the suction cover extending from the seal seat in the first longitudinal direction is dimension to fit within a bore of a fluid cylinder of the pump, the portion having a third outer diameter less than the second outer diameter; and the annular seal having an inner diameter equal to or greater than the third outer diameter of the suction cover. 
However, Dwinell teaches a plug sealing arrangement that discloses a suction cover with a flange with a first outer diameter (outer diameter of 48); a seal seat extending from the annular base flange in a first longitudinal direction (Seat for 50 to reside on 48 where that portion is extending in a longitudinal direction away from 48) and the seal seat features a second outer diameter less than the first outer diameter (the outer diameter of the portion which seal 50 resides is less than the outer diameter of the middle of 48); wherein a portion of the suction cover extending from the seal seat in the first longitudinal direction is dimension to fit within a bore of a fluid cylinder of the pump (Internal body of body 96 that the seal will surround and that portion is within the cylinder), the portion having a third outer diameter less than the second outer diameter (Evident from Vicars and Dwindell for the seals to have an internal area to surround); and the annular seal having an inner diameter equal to or greater than the third outer diameter of the suction cover (Inner diameter of the seal in Dwinell will feature this as would the seal of Vicars).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he inner seal seat of Vicars with the external and protruding seal seat of Dwindell to further increase the sealing capability of the suction cover by compressing the seal. 
defining a sealing interface (Figure 5, flange 162 with sealing ring 164) the suction cover dimensions to be accommodated within a bore of a fluid cylinder in the pump (Evident from Figure 3); and an annular seal seated on the sealing interface (Seal placed into 164 per ¶ 29-30), 
the annular seal contacting at least a portion of the annular base flange (Evident from Figure 5).
Regarding claim 2, Vicars’ modified teachings are described above in claim 1 where Vicars further discloses that the annular seal and section cover form a wash interface away from the core of the fluid cylinder (The seal location is opposite of the fluid cylinder and the fluid that is blocked by the seal will form the wash interface).
Regarding claim 3, Vicars’ modified teachings are described above in claim 1 where Vicars further discloses that the annular seal and suction cover form a wash interface between the annular seal and the suction cover proximate the base flange (The fluid blocked by the seal at 164 will form the wash interface between the seal and the base flange preventing any leakage from exiting).
Regarding claim 5, Vicars’ modified teachings are described above in claim 1 where Vicars further discloses the seal seat is concentric with the annular base flange (Dwindell shows the effective seal seat being concentric with the equivalent annular base flange and per the combination will be concentric with the flange of Vicars).
Regarding claim 6, Vicars teaches a multiplex fracturing pump ¶ 2 with Figure 1) that discloses a power end (Figure 1, end 14); a fluid end having a suction bore, the suction bore including a step (Figures 2 and 3, suction end 16 with suction bore internal of 16, step for 162 to mate with the housing 24); a suction cover having an annular base flange with a first outer diameter (Flange 162 as seen in Figure 5 with the outer diameter being at reference number 162, the largest outer diameter); a seal seat having a second outer diameter less than the first outer diameter and seal seat defining a sealing interface (Seal seat at 164 on the flange 162), the seal seat is dimensioned to fit within a bore of a fluid cylinder of the pump (Evident from Figure 3); and an annular seal seated on the seal seat (Seal within 164 per ¶ 29-30), and contacts at least a portion of the step of the suction bore when the cover is accommodated within the suction bore (Evident from Figures 3 and 5). 
Vicars is silent with respect to the seal seat extending from the annular base flange in a first longitudinal direction; wherein a portion of the suction cover extending from the seal seat in the first longitudinal direction is dimension to fit within a bore of a fluid cylinder of the pump, the portion having a third outer diameter less than the second outer diameter; and the annular seal having an inner diameter equal to or greater than the third outer diameter of the suction cover. 
However, Dwinell teaches a plug sealing arrangement that discloses a suction cover with a flange with a first outer diameter (outer diameter of 48); a seal seat extending from the annular base flange in a first longitudinal direction (Seat for 50 to reside on 48 where that portion is extending in a longitudinal direction away from 48) and the seal seat features a second outer diameter less than the first outer diameter (the outer diameter of the portion which seal 50 resides is less than the outer diameter of the middle of 48); wherein a portion of the suction cover extending from the seal seat in the first longitudinal direction is dimension to fit within a bore of a fluid cylinder of the pump (Internal body of body 96 that the seal will surround and that portion is within the cylinder), the portion having a third outer diameter less than the second outer diameter (Evident from Vicars and Dwindell for the seals to have an internal area to surround); and the annular seal having an inner diameter equal to or greater than the third outer diameter of the suction cover (Inner diameter of the seal in Dwinell will feature this as would the seal of Vicars).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he inner seal seat of Vicars with the external and protruding seal seat of Dwindell to further increase the sealing capability of the suction cover by compressing the seal.
Regarding claim 7, Vicars’ modified teachings are described above in claim 6 where Vicars further discloses that the annular seal and the suction cover define a wash interface away from the suction bore (The interface of the seal within 164 and the suction cover 96 is away from the suction bore).
Regarding claim 8, Vicars’ modified teachings are described above in claim 6 where Vicars further discloses that the annular seal and suction cover form a wash interface between the annular seal and the suction cover proximate to the annular base flange (Figures 3 and 5 show the seal at 154 resting along the flange 162 such that when fluid enters that area a wash interface is formed).
Regarding claim 10, Vicars’ modified teachings are described above in claim 6 where Vicars further discloses the seal seat is concentric with the annular base flange (Dwindell shows the effective seal seat being concentric with the equivalent annular base flange and per the combination will be concentric with the flange of Vicars).
Regarding claim 11, Vicars teaches fracturing pump assembly (Figure 1 with ¶ 2) that discloses a power end (End 14 in Figure 1); a fluid end (End 16 in Figure 16); and a suction cover configured for sealing a suction bore of the fluid end (Figure 3 shows the suction cover 96), the suction cover including an annular flange defining a sealing interface (Flange 162 per Figure 5); an annular base flange with a first outer diameter (Flange of 162 with the outer diameter being the first outer diameter). 
Vicars is silent with respect to the seal seat extending from the annular base flange in a first longitudinal direction; wherein a portion of the suction cover extending from the seal seat in the first longitudinal direction is dimension to fit within a bore of a fluid cylinder of the pump, the portion having a third outer diameter less than the second outer diameter; and the annular seal having an inner diameter equal to or greater than the third outer diameter of the suction cover. 
However, Dwinell teaches a plug sealing arrangement that discloses a suction cover with a flange with a first outer diameter (outer diameter of 48); a seal seat extending from the annular base flange in a first longitudinal direction (Seat for 50 to reside on 48 where that portion is extending in a longitudinal direction away from 48) and the seal seat features a second outer diameter less than the first outer diameter (the outer diameter of the portion which seal 50 resides is less than the outer diameter of the middle of 48); wherein a portion of the suction cover extending from the seal seat in the first longitudinal direction is dimension to fit within a bore of a fluid cylinder of the pump (Internal body of body 96 that the seal will surround and that portion is within the cylinder), the portion having a third outer diameter less than the second outer diameter (Evident from Vicars and Dwindell for the seals to have an internal area to surround); and the annular seal having an inner diameter equal to or greater than the third outer diameter of the suction cover (Inner diameter of the seal in Dwinell will feature this as would the seal of Vicars).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he inner seal seat of Vicars with the external and protruding seal seat of Dwindell to further increase the sealing capability of the suction cover by compressing the seal.
Regarding claim 12, Vicars’ modified teachings are described above in claim 11 where Vicars further discloses that the annular seal and the suction cover define a wash interface away from the suction bore (The interface of the seal within 164 and the suction cover 96 is away from the suction bore).
Regarding claim 13, Vicars’ modified teachings are described above in claim 11 where Vicars further discloses that the annular seal and suction cover form a wash interface between the annular seal and the suction cover proximate to the annular base flange (Figures 3 and 5 show the seal at 154 resting along the flange 162 such that when fluid enters that area a wash interface is formed).
Regarding claim 15, Vicars’ modified teachings are described above in claim 11 where Vicars further discloses the seal seat is concentric with the annular base flange (Dwindell shows the effective seal seat being concentric with the equivalent annular base flange and per the combination will be concentric with the flange of Vicars).
Regarding claim 16, Vicars’ modified teachings are described above in claim 1 where Vicars further discloses a wash interface is defined on a surface correspond to the third outer diameter of the suction cover (Under the broadest reasonable interpretation, the wash surface formed at the seal and the inner wall of 96 which the seal will reside will form a wash surface for fluid to be prevented from escaping out of the cover).
Regarding claim 18, Vicars’ modified teachings are described above in claim 6 where Vicars further discloses a wash interface is defined on a surface correspond to the third outer diameter of the suction cover (Under the broadest reasonable interpretation, the wash surface formed at the seal and the inner wall of 96 which the seal will reside will form a wash surface for fluid to be prevented from escaping out of the cover).
Regarding claim 22, Vicars’ modified teachings are described above in claim 1 where the combination of Vicars and Dwinell further discloses a surface corresponding to the second outer diameter of the seal seat is connected to each of the annular base flange and the portion of the suction cover (Dwinell’s seat as applied to Vicars), the second outer diameter of the seal seat being constant, in the first longitudinal direction, along the entire surface (Evident from Dwinell’s seal and seat).
Regarding claim 23, Vicars’ modified teachings are described above in claim 1 where the combination of Vicars and Dwinell further discloses a fourth outer diameter of the annular seal that is substantially equal to the second outer diameter of the seal seat (Evident from Figure 6 of Dwinell). 
Regarding claim 25, Vicars’ modified teachings are described above in claim 6 where the combination of Vicars and Dwinell further discloses a fourth outer diameter of the annular seal that is substantially equal to the second outer diameter of the seal seat and an inner diameter of the step of the suction bore (Evident from Figure 6 of Dwinell).
Claims 21, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0291892 (Vicars hereinafter) in view of US 6726048 (Dwinell) and further in view of US 5862936 (Johnson hereinafter).
Regarding claim 21, Vicars’ modified teachings are described above in claim 1 where the combination of Vicars and Dwinell further discloses that the annular seal is configured to fit around the portion of the suction cover, based on the inner diameter being equal to or greater than the third outer diameter (Inherent for the inner diameter of the seal used to be at least equal to the third outer diameter of the portion of the suction cover).
Vicars, per Dwindell, is silent with respect to the annular seal not needing to be stretched to be seated around the third outer diameter.
However, Johanson teaches a threaded cover for a pressure vessel that discloses the annular seal being a sealing gasket (Column 3 Lines 24-40 teaching the gasket 30 as seen in Figure 4 with an internal gap between its inner diameter and the equivalent third outer diameter of Vicars). The resultant combination would be such that the annular seal of Vicars would be sized to not need to be stretched to be seated around the third outer diameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the annular seal of Vicars with the teachings of Dwindell to allow for easy installation while still being able to seal the cover via compression taught in the combination of claim 1 above. 
Regarding claim 24, Vicars’ modified teachings are described above in claim 6 where the combination of Vicars and Dwinell further discloses that the annular seal is configured to fit around the portion of the suction cover, based on the inner diameter being equal to or greater than the third outer diameter (Inherent for the inner diameter of the seal used to be at least equal to the third outer diameter of the portion of the suction cover).
Vicars, per Dwindell, is silent with respect to the annular seal not needing to be stretched to be seated around the third outer diameter.
However, Johanson teaches a threaded cover for a pressure vessel that discloses the annular seal being a sealing gasket (Column 3 Lines 24-40 teaching the gasket 30 as seen in Figure 4 with an internal gap between its inner diameter and the equivalent third outer diameter of Vicars). The resultant combination would be such that the annular seal of Vicars would be sized to not need to be stretched to be seated around the third outer diameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the annular seal of Vicars with the teachings of Dwindell to allow for easy installation while still being able to seal the cover via compression taught in the combination of claim 6 above.
Regarding claim 26, Vicars’ modified teachings are described above in claim 11 where the combination of Vicars and Dwinell further discloses that the annular seal is configured to fit around the portion of the suction cover, based on the inner diameter being equal to or greater than the third outer diameter (Inherent for the inner diameter of the seal used to be at least equal to the third outer diameter of the portion of the suction cover).
Vicars, per Dwindell, is silent with respect to the annular seal not needing to be stretched to be seated around the third outer diameter.
However, Johanson teaches a threaded cover for a pressure vessel that discloses the annular seal being a sealing gasket (Column 3 Lines 24-40 teaching the gasket 30 as seen in Figure 4 with an internal gap between its inner diameter and the equivalent third outer diameter of Vicars). The resultant combination would be such that the annular seal of Vicars would be sized to not need to be stretched to be seated around the third outer diameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the annular seal of Vicars with the teachings of Dwindell to allow for easy installation while still being able to seal the cover via compression taught in the combination of claim 11 above.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-8, 10-13, 15, 16, 18, and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746